DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 3, 5, 9, 10, 12, 14, 16, and 18 have been amended as per the amendment filed on 11/29/2019.
Currently Claims 1-18 are pending and prosecuted.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu, US Patent Publication 2015/0022428

Regarding Claim 1, Liu discloses a  shift register unit having a cascade input terminal, a cascade output terminal and a scan output terminal (Figures 3 and 4; [0019]; [0024]; a one circuit stage 320 of a plurality of series-connected circuit stages comprising of receiving clock signal Bi (cascade input terminal), outputting scan signal S1[N] (cascade output terminal), and outputting scan signal S2[N] (scan output terminal) ), comprising: 
a first shift circuit having an input terminal, an output terminal coupled to the cascade output terminal, a first clock terminal, and a second clock terminal (Figure 4; [0024-0027]; a disable unit 338  and transistor 332 and 334 make up the “first shift circuit”. the “first shift circuit” receives clock signal Bi to control transistor 338-1  and 332 (input terminal), a capacitor 338-6, and transistors 332 and 334 are connected to scan signal S1[N] (output terminal coupled to the cascade output terminal), receives clock signal CK at one end of capacitor 338-5 (first clock terminal), and transistor 332 is connected to clock signal CK  (second clock terminal)); 
a second shift circuit having an input terminal, an output terminal coupled to the scan output terminal, a first clock terminal, and a second clock terminal (Figure 4; [0024-0027]; a disable unit 348  and transistor 342 and 344 make up the “second shift circuit”. the “second shift circuit” receives a signal from transistor 346-1 (input terminal), a capacitor 3348-6, and transistors 342 and 344 are connected to scan signal S2[N] (output terminal coupled to the scan output terminal), receives clock signal XCK at one end of capacitor 348-5 (first clock terminal), and transistor 342 is connected to clock signal XCK  (second clock terminal)); 
an input circuit, coupled between the input terminal of the first shift circuit and the cascade input terminal, the input circuit having an input clock terminal, the input circuit (Figure 4; [0024-0027]; input unit 336 is supplies the clock signal Bi to the “first shift circuit” (coupled between the input terminal of the first shift circuit and the cascade input terminal), the input unit 336 is controlled by S1[N-1] and S1[N+2] which output signals that can be either REF or clock signal CK, thus being a input clock terminal (the input circuit having an input clock terminal), the input unit 336 provides clock signal Bi to the “first shift circuit” in response to the signals S1[N-1] or S1[N+2]  (provide an input signal from the cascade input terminal to the input terminal of the first shift circuit under control of the input clock terminal)); and 
a control circuit, coupled between the output terminal of the first shift circuit and the input terminal of the second shift circuit, the control circuit having a first control terminal (Figure 4; [0024-0027]; input unit 346 coupled between S1[n] and the input to the “second shift circuit” and configured to receive clock signal CK (a first control terminal) ), 
wherein the control circuit is configured to control connection of the output terminal of the first shift circuit and the input terminal of the second shift circuit based on a signal at the first control terminal (Figure 4; [0024-0027]; input unit 346 coupled between S1[n] and the input to the “second shift circuit” and configured to receive clock signal CK (a first control terminal) to connected S1[N] to the “second shift circuit”). 

(Figure 4; [0024-0027]; input unit 346 comprises of transistor 346-1 that has first and second electrodes coupled to S1[n] and the input to the “second shift circuit” and a gate configured to receive clock signal CK (a first control terminal). The first and second electrodes are one of source and drain, respectively.). 

Claims 1, 3, and 10 are rejected under 35 U.S.C. 102(a)(1) as being antiicpated by Woo et al., US Patent Publication 2015/0035733.


Regarding Claim 1, Woo discloses a shift register unit having a cascade input terminal, a cascade output terminal and a scan output terminal (Figure 3; [0039]; [0046-0065]; a scan/emission driver comprising of a plurality of stages (shift register unit) connected to each other. Each stage comprising of an input terminal 104 (cascade input terminal), outputting a signal S1 (a cascade output terminal) to first output terminal 105 and the next stage, and a second output terminal 106 (scan output terminal)), comprising: 
(Figure 3; [0039]; [0046-0065]; the “first shift circuit” comprises of transistors M2-M7, and capacitors C1 and C2. Thus it has an input terminal to receive FLM when M1 is turned on, a output terminal that is connected to S1 105, a first clock terminal that is used to provide CLK1 to provided to transistor M7’s gate, and a second clock terminal that is used to provide CLK2 to an electrode of M5); 
a second shift circuit having an input terminal, an output terminal coupled to the scan output terminal, a first clock terminal, and a second clock terminal (Figure 3; [0039]; [0046-0065]; the “second shift circuit” comprises of transistors M9-M11 and capacitors C3 and C4. Thus it has an input terminal that receives the signal supplied to S1 when M8 turns out, an output terminal that provides E1 106 (scan output terminal), a first clock terminal that provides CLK1 to an electrode of capacitor C3, and a second clock terminal that provides CLK3 to an electrode of M9 and M10); 
an input circuit, coupled between the input terminal of the first shift circuit and the cascade input terminal, the input circuit having an input clock terminal, the input circuit being configured to provide an input signal from the cascade input terminal to the input terminal of the first shift circuit under control of the input clock terminal (Figure 3; [0039]; [0046-0065]; the “input circuit” comprises of transistor M1 and has a first electrode connected to the “input terminal of the first shift circuit” and the terminal 104 that provides FLM. Transistor M1 has a gate electrode connected to CLK1 (an input clock terminal) and configured to provide the FLM signal in response to CLK1); and 
a control circuit, coupled between the output terminal of the first shift circuit and the input terminal of the second shift circuit, the control circuit having a first control terminal (Figure 3; [0039]; [0046-0065]; the “control circuit” comprises of transistor M8, which is connected between output signal S1/terminal 105 and the input to the “second shift circuit”. Transistor M8 has a gate electrode connected to CLK2 (first control terminal)  ), 
wherein the control circuit is configured to control connection of the output terminal of the first shift circuit and the input terminal of the second shift circuit based on a signal at the first control terminal (Figure 3; [0039]; [0046-0065]; the “control circuit” comprises of transistor M8, which is connected between output signal S1/terminal 105 and the input to the “second shift circuit”. Transistor M8 has a gate electrode connected to CLK2 (first control terminal) and is configured to provide the signal supplied to S1/terminal 105 to the “second shift circuit”). 

Regarding Claim 3, Woo discloses wherein the control circuit comprises a first transistor, a gate of the first transistor is coupled to the first control terminal, a first electrode of the first transistor is coupled to the output terminal of the first shift circuit, and a second electrode of the first transistor is coupled to the input terminal of the second shift circuit, wherein the first electrode and the second electrode are one of a source and a drain, respectively (Figure 3; [0039]; [0046-0065]; the “control circuit” comprises of transistor M8, which has an electrode connected to output signal S1/terminal 105 and an electrode connected input to the “second shift circuit”, where the electrodes are one of source and drain, respectively. Transistor M8 has a gate electrode connected to CLK2 (first control terminal)). 

Regarding Claim 10, Woo discloses wherein the input circuit comprises a ninth transistor, a gate of the ninth transistor is coupled to the first clock terminal of the first shift circuit, a first electrode of the ninth transistor is coupled to the input terminal of the input circuit, and a second electrode of the ninth transistor is coupled to the output terminal of the input circuit; wherein the first electrode and the second electrode are one of a source and a drain, respectively (Figure 3; [0039]; [0046-0065]; the “input circuit” comprises of transistor M1 and has an electrode connected to the terminal 104 that provides FLM (the input terminal of the input circuit) and another electrode connected to the “the output terminal of the input circuit”. The electrodes of transistor M1 are source and drain, respectively. The first and  Transistor M1 has a gate electrode connected to CLK1 (first clock terminal of the first shift circuit) and configured to provide the FLM signal in response to CLK1) . 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, US Patent Publication 2015/0022428, in further view of Wang, US Patent Publication 2017/0316751.


Regarding Claim 2, Liu doesn’t explicitly disclose further comprising: a reset circuit, wherein the reset circuit is coupled to the input terminal of the second shift circuit and a second control terminal, respectively, and the reset circuit is configured to reset the input terminal of the second shift circuit under control of the second control terminal. 
	Wang, US Patent Publication 2017/0316751, discloses the use of a reset modules comprises of transistors that are used to reset nodes of a shift register. As seen in Figure 1, transistors M2 and M4 are used to reset node PU and the output to be VSS in response to a reset control signal (Figure 1; [0032]).
	It would have bene obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the disclosure of Liu to further include the teachings of Wang, such that a reset transistors are provided between the output of input unit 336 and REF, S1[N] and REF, output of input unit 346 and REF, and S2[N] and REF, that are each controlled by reset control signals. The motivation to combine these analogues arts is to utilize the teachings of Wang  such that each of these nodes are reset is response to a reset control signal (Figure 1; [0032];).
(Liu: Figure 4; [0024-0027]; Wang: Figure 1; [0032]; reset transistors are provided between the output of input unit 336 and REF, S1[N] and REF, output of input unit 346 and REF, and S2[N] and REF, that are each controlled by reset control signals)


Regarding Claim 4, The combination of Liu and Wang teaches wherein the reset circuit comprises a second transistor, a gate of the second transistor is coupled to the second control terminal, a first electrode of the second transistor is coupled to a first signal terminal, and a second electrode of the second transistor is coupled to the input terminal of the second shift circuit; wherein the first electrode and the second electrode are one of a source and a drain, respectively (Liu: Figure 4; [0024-0027]; Wang: Figure 1; [0032]; reset transistors has electrodes connected the output of input unit 346 and REF, and had a gate connected to reset control signal, where the electrodes are one of source and drain respectively) . 


Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Woo, US Patent Publication 2015/0035733, in further view of Wang, US Patent Publication 2017/0316751.



Regarding Claim 2, Woo doesn’t explicitly disclose further comprising: a reset circuit, wherein the reset circuit is coupled to the input terminal of the second shift circuit and a second control terminal, respectively, and the reset circuit is configured to reset the input terminal of the second shift circuit under control of the second control terminal. 
	Wang, US Patent Publication 2017/0316751, discloses the use of a reset modules comprises of transistors that are used to reset nodes of a shift register. As seen in Figure 1, transistors M2 and M4 are used to reset node PU and the output to be VSS in response to a reset control signal (Figure 1; [0032]).
	It would have bene obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the disclosure of Woo to further include the teachings of Wang, such that a reset transistors are provided between node N2 and VSS, S1 and VSS, Node N3 and VSS, and E1 and VSS, that are each controlled by reset control signals. The motivation to combine these analogues arts is to utilize the teachings of Wang such that each of these nodes are reset is response to a reset control signal (Wang: Figure 1; [0032];).
	Therefore, the combination of Woo and Wang teaches a reset circuit, wherein the reset circuit is coupled to the input terminal of the second shift circuit and a second (Woo: Figure 3; [0039]; [0046-0065];  Wang: Figure 1; [0032]; reset transistors are provided between node N2 and VSS, S1 and VSS, Node N3 and VSS, and E1 and VSS, that are each controlled by reset control signals)


Regarding Claim 4, The combination of Liu and Wang teaches wherein the reset circuit comprises a second transistor, a gate of the second transistor is coupled to the second control terminal, a first electrode of the second transistor is coupled to a first signal terminal, and a second electrode of the second transistor is coupled to the input terminal of the second shift circuit; wherein the first electrode and the second electrode are one of a source and a drain, respectively (Woo: Figure 3; [0039]; [0046-0065]; Wang: Figure 1; [0032]; reset transistor has electrodes connected to node N3 and VSS, and has a gate connected to reset control signal, where the electrodes are one of source and drain respectively) . 


Allowable Subject Matter

The following is a statement of reasons for the indication of allowable subject matter: 

.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F MARINELLI whose telephone number is (571)270-3383. The examiner can normally be reached Monday - Friday: 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/PATRICK F MARINELLI/Primary Examiner, Art Unit 2699